Citation Nr: 0428169	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  02-19 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral 
spondylolysis, L5 with spondylolisthesis, L5 on S1 (claimed 
as lower back injury).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah E. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
August 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for bilateral spondylolysis, 
L5 with spondylolisthesis, L5 on S1 (claimed as lower back 
injury).  A hearing was scheduled for August 23, 2004, but 
the veteran canceled it.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The President signed the Veterans Claims Assistance Act of 
2000 (VCAA) into law on November 9, 2000.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  The matter on appeal 
arises from an RO decision of November 2001.  A review of the 
file, however, shows that the veteran has not been furnished 
with a VCAA letter outlining the applicable duty to notify 
and duty to assist provisions of the VCAA.  An October 2001 
VA letter advises the veteran of the process for reopened 
claims, rather than new claims for service-connection.  
Another October 2001 VA letter requests that the veteran 
submit evidence showing treatment for a claimed disability.  
Although the October 2002 statement of the case set forth the 
applicable provisions of the VCAA, the veteran has not been 
informed, by letter, of the evidence needed to substantiate a 
claim of service connection for bilateral spondylolysis, L5 
with spondylolisthesis, L5 on S1 (claimed as lower back 
injury), or the applicable duty to notify and duty to assists 
provisions of the VCAA.  Therefore, a remand is in order for 
the purpose of providing the veteran with the requisite VCAA 
letter.  

The Board also finds that the veteran should be provided a 
medical examination for the purposes of determining whether 
the veteran's current bilateral spondylolysis, L5 with 
spondylolisthesis, L5 on S1 (claimed as lower back injury) is 
related to service.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2004).  A medical examination is 
necessary when the record (1) contains competent evidence 
that the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence, 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).

In September 2001, the veteran filed a claim of service 
connection for bilateral spondylolysis, L5 with 
spondylolisthesis, L5 on S1 (claimed as lower back injury).  
In support of his claim, the veteran indicates that in 
service in June 1974, he injured his low back, which a medic 
subsequently misdiagnosed.  He states that six months after 
service, he was denied employment based on an x-ray 
examination, which showed a slipped disc.  The veteran states 
that since 1974, he has suffered from back pain, and that in 
recent years it has worsened, occasionally causing him to 
lose his step and fall.  He asserts that because he has 
worked in clerical positions since service, only his in-
service injury could have directly caused his current 
bilateral spondylolysis, L5 with spondylolisthesis, L5 on S1 
(claimed as lower back injury). 

The record shows evidence of an in-service back complaint and 
a current back disability.  The service medical records show 
complaints of low back pain in June 1974.  An August 2001 VA 
radiograph report shows bilateral spondylolysis of L5 with 
first degree of spondylolisthesis of L5 on S1.

The record, however, does not contain sufficient medical 
evidence for VA to make a decision on whether the veteran's 
current back disability can be related to service.  The 
question of whether the veteran's current bilateral 
spondylolysis, L5 with spondylolisthesis, L5 on S1 (claimed 
as lower back injury) can be related to an injury in service 
is a medical question.  Where the determinative issue 
involves medical causation or diagnosis, a competent medical 
opinion on the matter is needed.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, the veteran should be afforded the proper 
medical examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2004).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5102, 5103, 
and 5103A (West 2002), and any other 
applicable legal precedent.  The notice 
must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide, and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He also must be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The AMC should ask the veteran to 
identify and obtain the proper release 
forms for medical treatment he received 
for his back disability, since his 
separation from service.  On his 
September 2002 correspondence, the 
veteran stated that six months after 
service, an x-ray was taken of his back, 
which showed a slipped disc.  The AMC 
should request the name and address of 
the medical facility where he received 
this treatment.  The AMC also should 
attempt to procure copies of all other 
records that previously have not been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
folder by the AMC.  If, after making 
reasonable efforts to obtain named 
records the AMC is unable to secure same, 
the AMC must notify the veteran and (a) 
identify the specific records the AMC is 
unable to obtain; (b) briefly explain the 
efforts that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.  

3.  After the completion of #1-2 above, 
the AMC should schedule the veteran for 
an appropriate VA examination to 
determine the nature, etiology, 
severity, and date of onset of the back 
disability.  Specifically, the examiner 
should determine whether it is at least 
as likely as not that the veteran's 
bilateral spondylolysis, L5 with 
spondylolisthesis, L5 on S1 is a 
residual of a back injury incurred in 
service.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided, that fact should be 
noted and the AMC should explain in 
detail why securing the opinion is not 
possible.  The examination report should 
be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.    38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice of the scheduled examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

5.  After undertaking any other 
development deemed essential, in 
addition to that specified above, the 
AMC should re-adjudicate the veteran's 
claim.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




